UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL L. WITHERSPOON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00355-WO-1)


Submitted:   June 24, 2013                 Decided:   July 31, 2013


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Ripley Rand, Acting United States
Attorney, Robert M. Hamilton, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell    Witherspoon          appeals      from      the    sixty-month

sentence imposed upon revocation of his supervised release.                             He

contends that this sentence — which was the result of an upward

variance from the six-to-twelve-month policy statement range —

was plainly unreasonable.             We affirm.

              We will affirm a sentence imposed after revocation of

supervised     release    if     it    is    within    the    prescribed         statutory

range and not plainly unreasonable.                    United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                  First we consider whether

the    sentence        imposed        is     procedurally         or       substantively

unreasonable.        Id. at 438.           In this initial inquiry, we take a

more   deferential       posture       concerning      issues      of    fact     and   the

exercise of discretion than undertaken for the reasonableness

review for Guidelines sentences.                 United States v. Moulden, 478

F.3d   652,    656     (4th    Cir.     2007).        If   we     find     the    sentence

procedurally or substantively unreasonable, we must then decide

whether it is “plainly” so.             Id. at 657.

              The district court correctly calculated and considered

Witherspoon’s        advisory    policy      statement       range,      considered     the

relevant factors, gave notice that it was considering an upward

variance sentence, gave the parties an opportunity to present

argument,      and    provided        Witherspoon      with     an      opportunity      to

allocute.      The sentence was therefore procedurally reasonable.

                                             2
The    court    also    sufficiently     explained   its    reasons       for    not

imposing a sentence within the policy statement range and stated

a proper basis for the upward variance sentence.                     We conclude

that    the     sixty-month     revocation    sentence      is      not     plainly

unreasonable.

              Accordingly, we affirm the revocation judgment.                     We

dispense       with    oral   argument    because    the    facts     and       legal

contentions      are   adequately   presented   in    the   materials        before

this court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                         3